IN THE UNITED STATES DISTRICT COURT F I LE
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION AUG 16g 5 "19
ones ct bs Co
UNITED STATES OF AMERICA, Mesourg Montane
CR 18-85-BLG-DLC ston
Plaintiff, CR 18-149-BLG-DLC
vs. ORDER
LARRY WAYNE PRICE, JR.,
Defendant.

 

 

Before the Court are Defendant’s Amended Motion for Release of Secured
Bond (Doc. 64) and Unopposed Motion for Leave to File Joint Motion to Continue
Under Seal (Doc. 65). The Court finds that the lodged continuance motion (Doc.
66) contains information which warrants filing it under seal.

The Court is less convinced as to the propriety of granting Defendant’s
Amended Motion for Release of Secured Bond. Defendant has two consolidated
cases pending before this Court, as reflected in the caption. One of these cases
originated in the Western District of Virginia and was transferred to this district.
Before the case was transferred, the United States District Court for the Western
District of Virginia apparently ordered Defendant to post a $500,000 security bond
as one condition upon his release pending trial. (Doc. 64 at 2.) On October 30,
2018, $250,000 of that security bond was transferred to this district from the

Western District of Virginia and was “to be held until further order of the Court.”

-|-
(Doc. 38 at 1.) Defendant has remained released by this Court and is subject to a
number of conditions upon his release which includes that his “previously posted
$250,000 bond shall remain in effect” and that he “must comply with all release
conditions as set forth” by the Western District of Virginia (Doc. 20 at 2.)
Defendant now requests that this Court release the appearance bond to “the trust
account held at Gentry Locke LLP, where such funds will be held subject to the
Preliminary Injunction pursuant to the Civil Case.” (Doc. 64 at 2.) In support,
Defendant provides no more than a reference to an unidentified civil case and his
assertion that he has complied with the condition of his release. (/d.) The Court
finds this request unsupported. First, although the Court is loath to state the
obvious, the Court expects Defendant to comply with the conditions of his release,
that is why they were imposed. Defendant’s compliance with those conditions
alone does not warrant their alteration. Second, while Defendant asserts that there
is a preliminary injunction in “the Civil Case,” he has not provided a citation to
“the Civil Case” which would allow this Court to identify that litigation, he has not
provided a copy of the preliminary injunction which he asserts would control the
released funds, nor has he provided any argument connecting the existence of this
preliminary injunction to a reason for the Court to release the $250,000 provided

by Defendant to ensure his continued appearance and cooperation. Further, the

-2-
Court finds Defendant’s request particularly alarming given the recent
developments relating to Defendant’s pending forfeiture and restitution
obligations. Accordingly,

IT IS ORDERED that Defendant’s Amended Motion for Release of Secured
Bond (Doc. 64) is DENIED.

IT IS FURTHER ORDERED that Defendant’s Unopposed Motion for Leave
to File Joint Motion to Continue Under Seal (Doc. 65) is GRANTED and the Clerk
of Court is directed to file the lodged document (Doc. 66) under seal in this case.

DATED this 16th day of August, 2019.

t..[uiteuy

Dana L. Christensen, Chief District Judge
United States District Court
